Title: To George Washington from Jonathan Trumbull, Sr., 31 July 1781
From: Trumbull, Jonathan, Sr.
To: Washington, George


                  
                     Dear General
                     Hartford 31st July 1781.
                  
                  After setting the Officers in all parts of the State, diligently to collect and march the Men for the Continental Army, the two State regiments, and the 800 three months men for West point, And the Commissaries to drive Beef Cattle for the army, especially what was necessary eastward—Yesterday at evening I came hither to attend on matters in this place—more especially to call on the Collectors of taxes for money for the Army, have sent out four sutable men on the East Side of Connecticut River, and three on the West, to go to every collector in the State to receive what they have, and to the Selectmen in each town to stir them to their duty; Copy of the Resolve of council is enclosed—I intend to tarry here until Wednesday of next week, by that time hope to know the Sum collected for our line of the Army, which I trust will not be less than one months pay and Wages—The sums expended to hire recruites, retards the collection—no exertions will be wanting, whatever can be gathered shall be imediately sent—Mr Bull in the Cloathier’s department at Springfield, this day informs me, that he hath 80 hhds ready, among them about 4,000 shirts but can find no means to move them to the Army, I directed him to write to the Q.M.G.—which he has done, and goes with this.
                  It is my design to remove from hence to some place in the Western extent of this State, an executive Council to be with me, to promote the supplies necessary for the operations of the present Campaign—at what place may we set in safety?  Is there no way to brake up the nest of Associated loyalists at Lloyd’s neck?  they are a pernicious and vexatious body of men.  I am, with every Sentiment of Esteem and Consideration—Your Excellency’s Most Obedient and very hble Servant
                  
                     Jonth; Trumbull
                  
               